The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,914,558 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-11 of the ‘558 patent.

Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/090,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-15 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/988,987 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-19 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/519,608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/266,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/134,084 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/134,079 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-17 of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/134,067 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/134,058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/134,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/858,703 claims 1 and 3-18 of the instant application are anticipated by or obvious in view of claims 1-20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over DAVIES et al. (US 2013/0186294 A1) in view of Clausser (US 4,157,684 A) or Padgett et al. (US 2012/0180687 A1)  are moot because claims 19 and 20 were canceled in the claim amendment filed 05/27/2021.
The terminal disclaimer filed 05/27/2021 has been approved.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
“…a groove in the primer recess that extends circumferentially about the primer flash aperture…a polymeric casing body comprising a generally cylindrical hollow polymer body molded over the substantially cylindrical coupling element, into the primer flash aperture and into the groove and extending toward a mid-body coupling joint to define a propellant chamber…” in combination with the other structure and relationships recited in independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.






/JAMES S BERGIN/
Primary Examiner, Art Unit 3641